Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. The arguments pertain to the amendments that were made to the independent claims.  These amended portions are taught by Udupi as further explained in the rejection below.  
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udupi (US 2016/0349993).

IN REGARDS TO CLAIMS 1, 6, and 11, taking claim 6 as exemplary, Udupi teaches
An electronic device, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions configured to be executed by the at least one processing unit, wherein when executed by the at least one processing unit, the instructions cause the device to perform actions comprising: (fig. 5, and ¶43 teaches “The processor 522 (or one or more processors) can execute instructions stored in memory (e.g., one or more computer-readable non-transitory media) to carry out the tasks/operations described herein (e.g., carry out functionalities of the components/modules of the distributed objects storage optimizer 508)”
	acquiring metadata corresponding to to-be-recovered target data, the metadata comprising at least a first part of metadata corresponding to a first set of data blocks in the target data and a second part of metadata corresponding to a second set of data blocks in the target data; acquiring, based on the first part of metadata, the first set of data blocks from a first backup storage device in a plurality of backup storage devices that store the target data;
acquiring, based on the second part of metadata, the second set of data blocks from a second backup storage device in the plurality of backup storage devices; and recovering the target data based on at least the first set of data blocks and the second set of data blocks.(¶46-51 teaches that the CRUSH mapping results (i.e. metadata corresponding to to-be-recovered data) shows all OSDs (object-based storage devices, i.e. plurality of backup devices) that contain the data (i.e. blocks) to be recovered from the OSDs.  The CRUSH mapping results identify the primary OSD  for each object (i.e. corresponding to a first/second set of data blocks) and the data blocks are acquired from the primary OSD for the objects to be recovered based on a set of characteristics)
	wherein the metadata is divided into a plurality of parts including the first part and the second part to enable the plurality of backup storage devices including the first backup storage device and the second backup storage device jointly recover the target data. (¶28 and 42 teaches that clients and object storage devices each have a local copy of the hierarchical map (i.e. metadata is divided into a plurality of parts) that can be used to compute data locations.  Additionally, each object (set of data) will have its own set of entries in the map (i.e. first, second, etc… parts).  ¶47 teaches that factors/metrics associated with each storage device (OSD) such as current load so as to distribute the load across storage devices when reading/recovering data (i.e. to jointly recover data from multiple storage devices). 

IN REGARDS TO CLAIMS 2, 7, and 12, Udupi further teaches 
determining data transmission rates of the plurality of backup storage devices;
determining, from the plurality of backup storage devices, a backup storage device with a data transmission rate greater than a predetermined threshold rate as the first backup storage device; and acquiring, from the first backup storage device, the first set of data blocks corresponding to the first part of metadata. (¶49 teaches that one of the characteristics that can be used to determine which OSD to recover the data from can be the data transfer rate, and ¶51 teaches that these characteristics can be monitored and the scores and weightings associated with them can be updated.)

IN REGARDS TO CLAIMS 4, 9, and 14 Udupi further teaches
wherein acquiring the second set of data blocks from the second backup storage device comprises: determining, according to determination that the first set of data blocks of the first backup storage device has been acquired, corresponding metadata of unacquired data blocks in the second set of data blocks; acquiring remaining data blocks corresponding to the corresponding metadata from the first backup storage device and the second backup storage device respectively; and  -6-determining, according to determination that the remaining data blocks of one of the first backup storage device and the second backup storage device have been acquired, the acquired remaining data blocks as a part of the second set of data blocks. (¶51 teaches that characteristics change over time and that devices can be removed/failed, and the mappings, weights and scores can be updated.  Therefore, if data was to be acquired from a primary OSD (first backup drive) that is no longer available (or is currently overloaded, or at peak load), that data can be acquired from another OSD (second backup storage device) that contains the desired data.

IN REGARDS TO CLAIMS 5, 10, and 15 Udupi further teaches
determining, according to determination that one data block in the first set of data blocks is not received correctly, metadata of the one data block; and acquiring, based on the metadata of the one data block, the one data block from the second backup storage device. (¶51 teaches that characteristics change over time and that devices can be removed/failed, and the mappings, weights and scores can be updated.  Therefore, if data was to be acquired from a primary OSD (first backup drive) that is no longer available (i.e. data can’t be received correctly from a disconnect or failed device)  that data can be acquired from another OSD (second backup storage device) that contains the desired data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Udupi (US 2016/0349993) in view of Anglin (US 10,268,397).

IN REGARDS TO CLAIMS 3, 8, and 13 Udupi further teaches
determining geographical positions of the plurality of backup storage devices;
acquiring, from the first backup storage device, the first set of data blocks corresponding to the first part of metadata. (¶46-51 teaches that data can be acquired from an OSD (backup device based off a set of characteristics, of which “distance information” (i.e. geographical positions) can be taken into account.
	Udupi however doesn’t explicitly teach determining, from the plurality of backup storage devices, a backup storage device from which a distance to the system for recovering the target data is greater than a predetermined threshold distance as the first backup storage device;
	Anglin in col 5:4-21 teaches that geographical locations of target storages are determined and that a minimum distance can be used for determining the backup storage devices.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Anglin to modify the system of Udupi such that backup devices can be  chosen outside a “Disaster Impact Diameter”, so as to improve backup data resiliency against widespread disasters. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/           Primary Examiner, Art Unit 2137